Citation Nr: 0409278	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  01-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for left upper 
extremity trauma residuals, with weakness, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
left upper extremity scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to May 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision, in which the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) awarded a 20 percent rating for a 
service-connected disability characterized as residuals, left 
upper extremity trauma with scar and weakness.  This 
disability had previously been characterized as residuals of 
scar, left shoulder, laceration, since service connection had 
been granted in June 1972, and had been rated as 
noncompensable (zero percent) since that date.  The veteran 
indicated timely disagreement with the assignment of that 20 
percent rating, and perfected his appeal with the submission 
of a substantive appeal (VA Form 9) in January 2001.

The 20 percent rating assigned by the RO in January 2000 was 
apparently intended to compensate for the severity of left 
upper extremity physical impairment that was considered to be 
service connected.  The January 2000 rating decision not only 
re-characterized the nature of the service-connected 
disability and increased the rating therefor from 
noncompensable to 20 percent, but also evaluated the 
veteran's disability under Diagnostic Code 5303 (relating to 
Muscle Group III) in addition to Diagnostic Code 7805 (scars 
rated on the basis of body part impairment) which had been 
the basis of the prior assignment of the noncompensable 
evaluation.

The veteran's service-connected left upper extremity 
disability is, accordingly, best evaluated for rating 
purposes as two separate disorders:  left upper extremity 
trauma residuals, with weakness; and left upper extremity 
scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994) [where 
symptomatology is separate and distinct, such symptoms are to 
be assigned separate disability ratings].  Evaluation of the 
veteran's disability under both Diagnostic Codes 5303 and 
7805 would, however, constitute pyramiding, which is to be 
avoided; see 38 C.F.R. § 4.14 (2003).  Accordingly, the 
veteran's scar will be evaluated pursuant to diagnostic 
criteria that pertain to scars other than impairment of a 
body part caused thereby.

The issue of entitlement to an increased (compensable) 
evaluation for the left upper extremity scar is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will advise the veteran if further action is 
required by him.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the RO, in November 2003.  A transcript 
of that hearing is associated with the veteran's claims file.


FINDING OF FACT

Left upper extremity trauma residuals, with weakness, are 
manifested primarily by limitation of left upper extremity 
movement that is no more than moderately severe in nature.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for left upper extremity trauma residuals, with weakness, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.73, Diagnostic Code 5303 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected residuals of left upper 
extremity trauma, with weakness.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2000 rating decision, and by the March 2000 SOC, of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  The 
March 2002 supplemental statement of the case (SSOC) set 
forth the provisions of the VCAA.

More significantly, a letter was sent to the veteran in 
August 2003, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of this letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
make reasonable efforts to help him get records relevant to 
his claim.  

In brief, the requirements of the VCAA and Quartuccio have 
been satisfied.  VA has informed the veteran of both its and 
his obligations and responsibilities, and has secured all 
available evidence.  There is, in fact, no indication that 
additional evidence exists; the veteran has not advised VA 
that any further medical information could be found.  The 
Court has held that VCAA notice requirements are satisfied if 
all possible evidence has been obtained.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  
The Board notes that that the VCAA letter of August 2003 
requested a response within 30 days, but that he should also 
try to make sure that any additional information is received 
"within one year from the date of our first letter about 
what you needed to support this claim."  The rating action 
of January 2000, in fact, constituted such a letter.  The 
veteran has now had well in excess of one year to submit 
evidence in support of his appeal, and no additional evidence 
or information appears to be forthcoming.  Since the veteran 
has, as a matter of fact, been provided at least one year to 
submit evidence, and it is clear that he has nothing further 
to submit, the adjudication of his claim by the Board at this 
time will proceed.  

The Board finds that the information provided to the veteran 
satisfies the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio in that he was clearly notified of the evidence 
necessary to substantiate his claim.  The Board therefore 
finds that the notification requirement of the VCAA has been 
satisfied.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran was afforded VA neurological 
examinations in December 1999 and February 2002, the reports 
of which set forth findings as to the specific criteria that 
pertain to impairment of Muscle Group III.  In additional, 
there is no indication that any records, either VA or 
private, exist that have not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran has been ably represented by his service 
organization, and has been afforded the opportunity to 
present personal testimony either before the RO or the Board.  
He has not availed himself of that opportunity. 

Accordingly, the Board will proceed to a decision on the 
merits as to the increased rating issue.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected left upper extremity trauma residuals, with 
weakness, which are currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5303 
(2003).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's left upper extremity impairment is currently 
rated under 38 C.F.R. § 4.73, Diagnostic Code 5303 [Muscle 
Group III] (2003).  Diagnostic Code 5303 is deemed by the 
Board to be the most appropriate, primarily because it 
pertains specifically to the disability at issue (left upper 
extremity (Muscle Group III) impairment) and references the 
means by which symptoms of this disability are to be 
evaluated (see discussion below).  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5303.

Specific schedular criteria

Under 38 C.F.R. § 4.73, Diagnostic Code 5303 (Muscle Group 
III), which pertains to the function of Muscle Group III 
(intrinsic muscles of the shoulder girdle: (1) pectoralis 
major I (clavicular); (2) deltoid), the 20 percent rating 
currently in effect contemplates moderate disability of 
either the dominant or nondominant arm.  A 30 percent rating 
is appropriate for moderately severe disability of the 
dominant arm; moderately severe impairment of the nondominant 
arm is assigned only a 20 percent rating.  A 40 percent 
rating can be assigned for severe impairment of the dominant 
arm, while severe impairment of the nondominant arm can be 
assigned a 30 percent rating.  Function of Muscle Group III 
is determined by evaluation of elevation and abduction of the 
arm to the level of the shoulder, and by action (together 
with the pectoralis major II, latissimus dorsi and teres 
major muscles of Muscle Group II) in the forward and backward 
swing of the arm.

Initially, it is noted that the veteran's service medical 
records show that he is right handed; that is, his left upper 
extremity is his nondominant arm.  The report of a February 
2002 VA peripheral nerves examination shows that he exhibited 
70 degrees of active abduction, and 80 degrees of passive 
abduction; abduction to the shoulder would constitute motion 
to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  Active 
forward flexion was possible to 80 degrees; forward elevation 
(flexion) of the arm to shoulder level would again constitute 
90 degree motion.  See 38 C.F.R. § 4.71a, Plate I.  This 
report also showed that other left arm movement was more 
limited; the veteran exhibited only 10 degrees of internal 
rotation, while posterior extension was limited to 20 degrees 
(each compared to full or normal motion of 90 degrees) and he 
was unable to reach the scapular area at all.  

The examination report also shows that there was some 
limitation of motor ability, but indicates that this 
impairment was due to an old hand injury.  Likewise, the 
report notes patchy decreased left arm sensation, but points 
out that the veteran on general examination exhibited 
extensive injuries from a head injury.

Even if the Board was to assume for the purpose of this 
discussion only, however, that the limited motor ability and 
decreased left arm sensation noted on examination in February 
2002 was attributable solely to the service-connected left 
upper extremity trauma, an increased rating would still not 
be appropriate.  It must be reiterated that, while this 
examination report shows diminished left arm utility, it also 
shows that passive and active abduction, and active forward 
flexion, were not significantly impaired.  It must also be 
reiterated that the pertinent diagnostic criteria (Diagnostic 
Code 5303) stipulate that Muscle Group III impairment is 
measured by the ability to elevate and abduct the arm to 
shoulder level, and to swing the arm forward and backward.  
With that in mind, and based on the veteran's ability to 
elevate and abduct his arm almost to shoulder level, it must 
be concluded that his left upper extremity impairment is no 
more than moderately severe in nature.  

The report of a December 1999 VA neurologic examination shows 
that the veteran's left upper extremity impairment was more 
pronounced than it was in February 2002, with inability to 
actively elevate the left shoulder in flexion or abduction 
past 45 degrees.  He winced with any attempt at motor testing 
at the elbow, wrist, and hand; in addition, he was unable to 
shrug the left shoulder.  This report, however, notes that 
the veteran indicated that approximately one month previously 
he had re-injured his left shoulder and arm in a fall; the 
February 2002 examination report likewise notes this injury, 
described as a comminuted fracture of the tuberosity of the 
left humerus.  This injury was an interceding event, and the 
degree of impairment shown in December 1999, apparently soon 
after this accident, was not replicated on examination in 
February 2002; to the contrary, his ability to flex or abduct 
the left upper extremity in February 2002 was significantly 
greater than it had been several years previously.  The more 
recent examination results, the Board believes, more 
accurately reflect the level of left upper extremity 
impairment.  Moreover, the Court has held that the more 
contemporaneous a medical report the more probative value it 
will be assigned, when VA is evaluating the severity of a 
service-connected disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994) [where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, the present level of disability is of primary 
concern].

The Board also notes that on both examinations, to include 
that conducted in February 2002, the veteran complained of 
pain on motion; the February 2002 examination report shows 
that "the exam is limited by shoulder pain...."  The Court 
has held that functional loss on use or due to flare-ups, 
caused by fatigability, incoordination, and pain on movement, 
is to be a factor in evaluating the degree of disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45.  In the instant case, the Board has in fact 
taken into account such functional impairment; it must be 
noted that, notwithstanding the limitations caused by 
shoulder pain on examination, the veteran was nonetheless 
able to accomplish passive and active abduction, and active 
forward flexion, of the left arm to virtually shoulder level.  
Under those circumstances, his left upper extremity 
impairment cannot be considered to be greater than moderately 
severe in nature.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased disability rating for his 
service-connected left upper extremity trauma with weakness.  
His claim for a rating in excess of 20 percent for this 
disability, accordingly, fails.


ORDER

An increased rating for left upper extremity trauma 
residuals, with weakness, is denied.


REMAND

As discussed above, the Board has determined that a separate 
disability rating is appropriate for the veteran's left 
shoulder scar.  During the pendency of this appeal, however, 
the diagnostic criteria (38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804) that pertain to this scar were revised.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002; effective August 30, 
2002).  The RO has not afforded the veteran an examination of 
his left shoulder scar under these new criteria, nor has it 
had the opportunity to evaluate the severity of this 
disability under those standards;  see Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

This case is accordingly REMANDED to the RO via the Appeals 
Management Center for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with applicable legal 
precedent.

2.  The veteran should be afforded a VA 
skin examination.  The nature and 
severity of his left shoulder scar should 
be evaluated with reference to the new 
rating criteria.  All tests indicated 
should be accomplished at this time, and 
all findings, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner prior to 
this examination, along with a copy of 
the revised rating criteria.  The 
examiner is to indicate on the 
examination report that review of the 
veteran's claims file was accomplished 
prior to this examination.

3.  Thereafter, the RO should review the 
claim and determine whether a compensable 
evaluation for the veteran's left 
shoulder scar can now be granted.  In its 
review of the evidence, the RO is to take 
into account Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997) [the old law is 
to be applied prior to the effective date 
of the new law; an increased evaluation 
granted under new criteria cannot be 
effective prior to the effective date of 
the new criteria, unless so stipulated by 
Congress].

If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with an SSOC, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



